DETAILED ACTION
This action is in response to amendments filed June 15th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of claims
Claims 21-33, 26-38 are pending. Claims 1-20 were previously cancelled and Examiner notes the newly cancelled claims 34-35.
Claim Objections
Claim 21 objected to because of the following informalities:
In lines 7-8 of claim 21, “configured to abut at least one of pressing blocks” should be corrected to “configured to abut at least one of the plurality of pressing blocks”
In lines 8-9 of claim 21, “press the plurality of pressing blocks against interior side” should be corrected to “press the plurality of pressing blocks against the interior side”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 33, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 states “wherein the locking unit comprising a plurality of first rod locking holes in the same gap, and the plurality of the first rod locking holes have the same size”. It is unclear from the claim as to whether the “plurality of first rod locking holes” are intended to further limit the “at least one first rod locking hole in the at least one gap” from claim 21, or if Applicant is intending to introduce a new limitation into the claim. For the purpose of this action, the Examiner will interpret this claim as reading as “wherein the at least one first rod locking hole in each gap comprises a plurality of first rod locking holes in each gap, and wherein the plurality of first rod locking holes have the same size”.
Claim 37 states “The locking device further comprising a plurality of locking units, and the plurality of the locking units are sequentially distributed along an axial direction of the outer sleeve”. Claim 1 states that the locking device already comprises at least one locking unit. It is therefore unclear from the claim as to whether the plurality of locking units is intended to further limit the at least one locking unit, or if Applicant is intending to introduce a new plurality of different locking units into the claim. For the purpose of this action, the Examiner will interpret this claim as reading as “wherein the at least one locking unit comprises a plurality of locking units, and wherein the plurality of locking units are sequentially distributed along an axial direction of the outer sleeve”.
Claim Rejections - 35 USC § 102
Claims 21-26, 36, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al. (US 2007/0120023).
Regarding claim 21, Martinez discloses a locking device (238 Fig. 6-9), comprising:
at least one locking unit (254 Fig. 6-9), the locking unit comprising a plurality of pressing blocks connected together (see Annotated Fig. 1 below), at least one gap between adjacent pressing blocks (256 Fig. 6-9), and at least one first rod locking hole (274 Fig. 6-9) in the at least one gap (it can be seen in Fig. 6-9 that the at least one rod locking hole is in the at least one gap);
an outer sleeve (258 Fig. 9; outer sleeve 258 is referred to as securing assembly formed by bands 259, 261, which is formed as a continuous loop [0058]) configured to accommodate the at least one locking unit (outer sleeve 258 accommodates locking unit 254 in that the outer sleeve secures the locking unit by way of the peripheral groove 268 seen in Fig. 6, 8), the outer sleeve comprising a locking part hole (the outer sleeve 258 has locking part holes disposed within flanges 267, which accommodate the locking part 269; [0058] discloses that holes are formed in each flange to receive the locking part); and
a locking part (269) disposed in the locking part hole (as stated in [0058]) and configured to abut the at least one of the plurality of pressing blocks of the at least one locking unit (the locking part is configured to abut at least one of the plurality of pressing blocks in that they are adjacent to at least one of the plurality of pressing blocks) to press the plurality of pressing blocks against an interior side of the outer sleeve to change a size of the at least one first rod locking hole (it is stated that the locking unit 254 is elastomeric, [0054], which would allow for the rod locking holes to decrease in size when the bands 259, 261 are secured tightly together via fasteners 269, wherein an interior side of the bands would be pressed against the plurality of 

    PNG
    media_image1.png
    532
    237
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 22, Martinez discloses wherein the plurality of pressing blocks are distributed in sequence (it can be seen in Annotated Fig. 1 and Fig. 6-9 that the pressing blocks are distributed in a sequence), and the adjacent pressing blocks are connected at one or more ends (it can be seen in Annotated Fig. 1 and Fig. 6-9 that the pressing blocks are connected at one or more end).
Regarding claim 23, Martinez discloses wherein the plurality of pressing blocks are spaced and arranged in parallel (it can be seen in Annotated Fig. 1 and Fig. 6-9 that the pressing blocks are spaced and arranged in parallel).
Regarding claim 24, Martinez discloses wherein the locking device further comprises a plurality of deformable connecting parts configured to connect adjacent pressing blocks (See Annotated Fig. 2 below; the connecting parts are a part of the locking unit 254 which is elastomeric, meaning that the connecting parts are also elastomeric and therefore deformable).

    PNG
    media_image2.png
    505
    679
    media_image2.png
    Greyscale

Annotated Figure 2
	Regarding claim 25, Martinez discloses wherein each of the plurality of deformable connecting parts is a U-shaped structure (as seen in Annotated Fig. 2).
Regarding claim 26, Martinez discloses wherein the plurality of the pressing blocks are integral with the plurality of connecting parts (it can be seen in Annotated Fig. 2 that the plurality of pressing blocks are integral with the plurality of connecting parts).
Regarding claim 36, Martinez discloses wherein the locking part comprises a set screw ([0079] discloses that the locking part, referred to as threaded fastener 269, may be a screw) configured to be screwed into the locking part hole to press the plurality of pressing blocks ([0058] discloses that the locking part holes receive the locking part, meaning that the screw of the locking part would be screwed into the locking part hole, and, as such, the tightening of 
Regarding claim 38, Martinez discloses wherein the locking device further comprises at least one smooth shaft passage hole (282 Fig. 7, 9) provided along an axial direction of the outer sleeve (it can be seen that the smooth shaft passage hole is provided along the axial direction of the outer sleeve). 
Claims 21, 22, 24, 26-28, 36, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd et al. (US 5,742,982; hereinafter Dodd).
Regarding claim 21, Dodd discloses a locking device (10 Fig. 2) comprising:
at least one locking unit (86 Fig. 2-5), the locking unit comprising a plurality of pressing blocks connected together (see Annotated Fig. 3 below), at least one gap between adjacent pressing blocks (see Annotated Fig. 3), and at least one first rod locking hole (102 Fig. 2, 4, 5) in the at least one gap (it can be seen in Fig. 2, 4, 5 that the at least one first rod locking hole is in the at least one gap);
comprises an outer sleeve (14 Fig. 1-3) configured to accommodate the at least one locking unit (it can be seen in Fig. 2, 4 that the outer sleeve accommodates the at least one locking unit), the outer sleeve comprising a locking part hole (42 Fig. 1)
a locking part (threaded rod 40 in Fig. 1, nut 44 in Fig. 3) disposed in the locking part hole (42 Fig. 1) and configured to abut at least one of the plurality of pressing blocks of the at least one locking unit (the locking part is configured to abut at least one of the plurality of pressing blocks in that they are adjacent to at least one of the plurality of pressing blocks) to press the plurality of pressing blocks against the interior side of the outer sleeve to change a size of the at least one first rod locking hole (when the locking device 10 is fully assembled, the 

    PNG
    media_image3.png
    583
    382
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 22, Dodd discloses wherein the plurality of pressing blocks are distributed in sequence, and the adjacent pressing blocks are connected at one or more ends (it can be seen in Annotated Fig. 4 and Fig. 2, 4, 5 that the pressing blocks are distributed in sequence and connected at an end).
Regarding claim 24, Dodd discloses wherein the locking device further comprises a plurality of deformable connecting parts configured to connect adjacent pressing blocks (see Annotated Fig. 4 below; since the connecting parts are a part of the locking unit 86, which is made of a flexible material, the connecting parts would therefore be deformable; also, it can be seen that the pressing parts are connected together via the connecting parts).

    PNG
    media_image4.png
    437
    334
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 26, Dodd discloses wherein the plurality of the pressing blocks are integral with the plurality of connecting parts (this can be seen in Annotated Fig. 4).
Regarding claim 27, Dodd discloses wherein the plurality of pressing blocks are distributed in a shape of a fan (it can be seen in Annotated Fig. 3, 4 and Fig. 2, 4, 5 that the pressing blocks are distributed in the shape of a circular fan).
Regarding claim 28, Dodd discloses wherein roots of the plurality of pressing blocks are fixedly connected or integrally formed with each other (it can be seen in Annotated Fig. 5 below that the roots of the pressing blocks are integrally formed with each other).

    PNG
    media_image5.png
    437
    353
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 36, Dodd discloses wherein the locking part (40, 44) comprises a set screw (threaded rod 40 Fig. 1) configured to be screwed into the locking part hole (it can be seen in Fig. 3 that the screw of the locking part is screwed into the locking part hole, secured with nut 44 of the locking part) to press the plurality of pressing blocks (when the screw is screwed into the locking part hole and secured with nut 44, the plurality of pressing blocks will be pressed due to the assembly of the locking device by way of the clamp being in securement with the base 50 compressing the locking unit, Col 4 lines 24-30, which would cause the pressing blocks to be pressed).
Regarding claim 38, Dodd discloses wherein the locking device further comprises at least one smooth shaft passage hole (94 Fig. 4) provided along an axial direction of the outer sleeve (it can be seen in Fig. 2, 4 that the smooth shaft passage hole is provided along the axial direction of the outer sleeve).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Coles et al. (US 5,996,945; hereinafter Coles).
Regarding claim 33, while Martinez discloses wherein the plurality of the first rod locking holes have the same size (it can be seen in Fig. 6-9 that the rod locking holes are all the same size), they do not explicitly disclose wherein the at least one first rod locking hole in each gap comprises a plurality of first rod locking holes in each gap.
Coles (Fig. 1-3) discloses of a similar locking unit comprising a plurality of pressing blocks (106), wherein a gap is between adjacent pressing blocks, and wherein a plurality of same-sized rod locking holes (154) are within each gap (see Annotated Fig. 6 below), allowing for a greater number of rods (14) to be held within the locking unit. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Martinez with the teachings of Coles, to provide for a plurality of same-sized rod locking holes to be within each gap, as in doing so would allow for a greater number of rods to be held within the locking unit.

    PNG
    media_image6.png
    407
    587
    media_image6.png
    Greyscale

Annotated Figure 6
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dodd in view of Coles.
Regarding claim 33, while Dodd discloses wherein the plurality of the first rod locking holes have the same size (as seen in Annotated Fig. 3-5, Fig. 2, 4, 5), they do not explicitly disclose wherein the at least one first rod locking hole in each gap comprises a plurality of first rod locking holes in each gap.
Coles (Fig. 1-3) discloses of a similar locking unit comprising a plurality of pressing blocks (106), wherein a gap is between adjacent pressing blocks, and wherein a plurality of same-sized rod locking holes (154) are within each gap (see Annotated Fig. 6), allowing for a greater number of rods (14) to be held within the locking unit. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dodd with the teachings of Coles, to provide for a plurality of same-sized rod locking holes to be within each gap, as in doing so would allow for a greater number of rods to be held within the locking unit.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez.
Regarding claim 37, while Martinez discloses wherein the locking device comprises a locking unit distributed along an axial direction of the outer sleeve (see Annotated Fig. 7 below), they do not explicitly disclose wherein a plurality of locking units are distributed sequentially along the axial direction of the outer sleeve. However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply duplicate the number of locking units and have them arranged in the axial direction of the outer sleeve, as a means to more securely lock the rods that are in the rod locking holes. The Applicant is reminded In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


    PNG
    media_image7.png
    486
    340
    media_image7.png
    Greyscale

Annotated Figure 7
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dodd.
Regarding claim 37, while Martinez discloses wherein the locking device comprises a locking unit distributed along an axial direction of the outer sleeve (see Annotated Fig. 8 below), they do not explicitly disclose wherein a plurality of locking units are distributed sequentially along the axial direction of the outer sleeve. However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply duplicate the number of locking units and have them arranged in the axial direction of the outer sleeve, as a means to more securely lock the rods that are in the rod locking holes. The Applicant is reminded that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


    PNG
    media_image8.png
    479
    591
    media_image8.png
    Greyscale

Annotated Figure 8
Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for indication of claims 29-32 containing allowable subject matter are stated in the prior action
Response to Arguments
The amendments to the claims filed June 15th, 2021 have been received. The amendments overcome the rejection of claim 25 under 35 U.S.C. 112(b), however, amended claims 33 and 37 are still rejected under 35 U.S.C. 112(b). See above.
Applicant's arguments filed June 15th, 2021 have been fully considered, but they are not persuasive, as Martinez and Dodd both anticipate the newly added limitations of claim 21. Martinez and Dodd both disclose “a locking part disposed in the locking part hole and configured to abut the at least one of pressing blocks of the at least one locking unit”.
claim 21 do not overcome the prior art of Martinez and Dodd.
With respect to the amendments to claims 33 and 37, see the above rejections under 35 U.S.C. 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678